Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 1, 2021

                                      No. 04-21-00254-CV

                                      CITY OF LAREDO,
                                          Appellant

                                                v.

           Wolf HOFMAN, Jett Racing & Sales, Inc. and American Air Freight Co.,
                                     Appellees

                   From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2021-CVK-000507-D1
                       The Honorable David E. Garcia, Judge Presiding


                                         ORDER

      Blanca M. Hill's motion for an extension of time to file the reporter's record is granted.
We order Hill's record due July 6, 2021.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of July, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court